Citation Nr: 0913980	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic degenerative joint disease of the 
right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board notes that the RO issued a Supplemental Statement 
of the Case in June 2005 with regard to the Veteran's claim 
for service connection for acute arthritis of the left wrist.  
Later in June 2005, the Veteran submitted an Appeal Election 
Status form indicating that the June 2005 rating decision had 
satisfied his appeal.  This form effectively withdrew all 
other claims on appeal (i.e., the left wrist claim), and 
therefore such issue is no longer before the Board for 
appellate consideration.  38 C.F.R. § 20.204(c) (2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's post-traumatic degenerative joint disease of 
the right wrist has been characterized by pain and limitation 
of motion; however, the clinical evidence of record does not 
show that such disability has been productive of ankylosis of 
the right wrist.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for post-traumatic degenerative joint disease of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in an 
April 2004 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in March 2007.

In any event, the Veteran's claim for a higher initial rating 
for his post-traumatic degenerative joint disease of the 
right wrist arises from the initial grant of service 
connection for that disability.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted for post-
traumatic degenerative joint disease of the right wrist was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding his claim.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial 
disability rating in excess of 
10 percent for post-traumatic degenerative joint disease of 
the right wrist.  Such disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, effective March 11, 2004.  The Board notes that the 
Veteran is already in receipt of a separate 10 percent rating 
for ulnar nerve impairment of the right wrist under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8716.  Thus, any symptomatology 
associated with that disability cannot be considered in 
evaluating his post traumatic arthritis.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation under 
different diagnoses is to be avoided).   

Diagnostic Code 5215 provides that a maximum evaluation of 10 
percent is assigned for limitation of motion of the major 
(dominant) wrist when dorsiflexion 
is less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2008).

Turning to the evidence, February 2002 VA X-rays of the 
Veteran's right wrist showed post-traumatic degenerative 
changes.

VA treatment records dated from March 2002 through August 
2005 note that the Veteran had right wrist pain.

The Veteran underwent a VA joints examination in May 2005.  
On that occasion, he complained of a constant dull pain in 
his right wrist, as well as weakness, decreased range of 
motion, stiffness, and locking of the right wrist, with 
occasional paresthesia.  He denied any flare-ups.  It was 
noted that he wore a right wrist brace and that he was right-
hand dominant.  Physical examination revealed tenderness to 
palpation of his right wrist.  Range of motion of the right 
wrist measured 20 degrees of palmar flexion, 40 degrees of 
dorsiflexion, 10 degrees of radial deviation, and 10 degrees 
of ulnar deviation.  He had a positive Tinel's sign on the 
right and a negative Phalen's sign on the right.  With regard 
to repetitive stress testing while holding a two-pound weight 
in his right hand, he could perform 8 out of 15 wrist curls 
on the right with pain as the most significant limiting 
factor.  There was no weakness, fatigue, or incoodination.  
Accompanying X-rays of the Veteran's right wrist revealed 
post-traumatic degenerative changes.  The Veteran was 
diagnosed with status post old healed fracture and post-
traumatic degenerative joint disease of the right wrist, as 
well as carpal tunnel syndrome of the right wrist.

The Veteran underwent another VA joints examination in 
February 2007.  On that occasion, the Veteran reported 
decreasing range of motion and increasing intermittent pain 
in the right wrist that radiated to the medial fingers.  
Symptoms noted to be associated with flare-ups included 
locking, complete loss of strength, and numbness to the 
distal fingers.  Flare-ups of sharp and sudden pain (at a 
level 10 out of 10) reportedly occurred two to four times per 
day, often precipitated by use and relieved by ceasing 
activity.  It was noted that the Veteran took Darvon for 
relief, and such pain medication was described as effective.  
It was noted that he wore a right wrist brace and that he was 
right-hand dominant.  Physical examination revealed point 
tenderness to palpation of his right wrist.  Range of motion 
of the right wrist measured 25 degrees of palmar flexion 
(with pain beginning at 10 degrees), 10 degrees of 
dorsiflexion (with increasing pain at 10 degrees), 10 degrees 
of radial deviation, and 15 degrees of ulnar deviation.  He 
had a positive Tinel's sign on the ulnar side of his right 
wrist and a negative Phalen's sign on the right.  It was 
noted that the Veteran had small loss of discrimination among 
sharp, dull, and vibratory stimuli in his distal fingers.  
While holding a five-pound weight in his right hand, he was 
able to turn the end of the dumbbell like a doorknob in 
radial rotation with very minimal resistance, but was unable 
to turn to the ulnar side or to the outside and experienced 
significant pain.  The Veteran was also unable to do dumbbell 
wrist curls, but he could slowly do two bicep curls with his 
right wrist being locked.  Accompanying X-rays of the 
Veteran's right wrist revealed severe degenerative changes in 
the carpus similar to those shown in May 2005.  No other 
acute abnormalities were seen.  The Veteran was diagnosed 
with degenerative joint disease of the right wrist consistent 
with injury.

As stated above, the Veteran's post-traumatic degenerative 
joint disease of the right wrist has been rated as 10 percent 
disabling as of March 11, 2004 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Because the 10 percent evaluation 
currently assigned is the maximum rating available under 
Diagnostic Code 5215, the Board has further considered 
Diagnostic Code 5214, which pertains to ankylosis of the 
wrist.  Under Diagnostic Code 5214, a 30 percent evaluation 
is assigned for favorable ankylosis of the major wrist in 20 
to 30 degrees of dorsiflexion; a 40 percent evaluation is 
assigned for ankylosis of the major wrist in any other 
position except favorable ankylosis; and a 50 percent 
evaluation is assigned for unfavorable ankylosis of the major 
wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2008).  However, as outlined above, range of motion studies 
conducted at the May 2005 and February 2007 examinations 
showed that the Veteran clearly has motion in his right 
wrist, and therefore the right wrist is not ankylosed.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's post-traumatic degenerative joint disease of the 
right wrist is appropriately evaluated as 10 percent 
disabling for the entire period of claim.  The objective 
findings of record reflect evidence of pain and limitation of 
motion, but do not show ankylosis of the right wrist.  
Therefore, as the Veteran's complaints of pain and limitation 
of motion have been adequately addressed by the maximum 10 
percent evaluation already assigned under Diagnostic Code 
5215, a higher evaluation under Diagnostic Code 5214 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5214 
(2008).

In addition, because 10 percent is the maximum rating under 
Diagnostic Code 5215, the Court's decision in DeLuca is not 
applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (pain cannot be the basis for an award under a 
diagnostic code in excess of the maximum evaluation under 
that code). 

The Board has considered whether the Veteran's post-traumatic 
degenerative joint disease of the right wrist presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms 
that equal or more nearly approximate the criteria for an 
initial evaluation higher than 10 percent at any time since 
the effective date of service connection on March 11, 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic degenerative joint disease of the 
right wrist is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


